ONTARGET SUBSCRIPTION BOOKLET TERMS AND CONDITIONS OF SUBSCRIPTION AGREEMENT The following provisions are the terms and conditions on which investors in Ontarget360 Group Inc., a Delaware corporation (the “Company”), subscribe for common stock (the “Shares”) and stock purchase warrants (the “Warrants”).The Shares and Warrants are hereinafter referred to as the “Securities”.Each prospective investor for Securities accepts these terms and conditions by signing the signature page to such investor’s Accredited Investor Questionnaire ("Questionnaire").These terms and conditions are sometimes referred to, collectively with the Questionnaire, as the "Agreement" or the "Subscription Agreement". 1.AGREEMENT TO SUBSCRIBE FOR SECURITIES.The undersigned ("Subscriber") hereby offers to purchase the Shares and Warrants as described in the Company’s Private Offering Memorandum dated February 5, 2012.Subscriber agrees that (a) the Company may reject Subscriber’s offer to purchase the Securities for any reason; (b) as of the date designated by the Company when, if at all, the Company accepts this Subscription Agreement and Subscriber’s subscription funds on behalf of the Company, Subscriber shall become obligated under the terms and conditions of this document; and (c) by executing the signature page of the Questionnaire, Subscriber agrees to be bound by those terms and conditions. 2.INDEPENDENT DETERMINATION AND NO INVESTMENT ADVICEGIVEN. The Subscriber acknowledges and represents that the Company has provided no advice to the Subscriber about whether to subscribe for the Securities. The Subscriber has requested and received from the Company all information that the Subscriber, after due inquiry, deemed relevant to subscribing for the Securities. Subscriber has taken into account that there is a risk of loss of this investment, and that this investment will be relatively illiquid so that invested funds will not be readily available. The Subscriber is not relying upon any information or statements made by the Company or its agents other than as provided herein and in the Executive Summary (as defined herein). Taking into account these factors and all other factors relating to the Company, the Subscriber has independently concluded that this investment is suitable for the Subscriber. 3.REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER. Subscriber hereby represents and warrants as follows, with the understanding that the Company will rely on the accuracy of these representations to establish the eligibility of this offering for certain registration exemptions under federal and state securities laws, and to enable the Company to comply with certain other laws and regulations: (a) Securities Not Registered.Subscriber understands that the Company’s offer and its sale to Subscriber of the Securities have not been registered under the Securities Act of 1933, as amended (the "Securities Act"), or registered or qualified under state securities laws, on the ground, among others, that Securities are being offered and sold in a transaction that does not involve any public offering within the meaning of Section 4(2) of the Securities Act and Rule 506 of Regulation D thereunder. Subscriber understands that no federal or state agency has passed on the merits or fairness of this investment. 1 (b) Securities Acquired for Investment.Subscriber is acquiring the Securities with Subscriber’s own funds and for Subscriber’s own account (or for a designated custodial or trust account, if Subscriber is a custodian or trustee) for investment and not with a view to the distribution of any interest therein. No other person will own any part of Subscriber’s Securities or have any right to acquire such a part. (c) Review of Offering Materials; Risks Associated with Investment; and Independent Advice.The undersigned has reviewed the public filing information for the Company and the Risk Factors contained therein, and its proposed plan of operations, and has discussed with Company representatives any questions Subscriber may have had as to such materials or the Company, its proposed plan of operations or financial condition. Subscriber understands that an investment in the Securities is a speculative investment which involves a high degree of risk and the potential loss of his, her or its entire investment.The undersigned has considered carefully and understands the risks associated with an investment in the Securities, which include, among others, the risk factors discussed below: ● the uncertainties and difficulties frequently encountered by companies in the early stage of development with limited operations; ● the need for substantial additional financing, which may not be available on terms acceptable to the Company, or at all, and the dilutive effects on the equity interests of existing shareholders, the preferential powers and rights generally associated with preferred stock financings, and the debt service costs, leverage and foreclosure risks, and restrictive covenants (financial and otherwise) associated with debt financing; and ● the lack of liquidity associated with an investment in the Securities. Subscriber has consulted with Subscriber’s own legal, accounting, tax, investment and other advisers in connection with this investment, to the extent that Subscriber has deemed necessary. The Subscriber or the purchaser representative, if any, who has been designated by Subscriber, is entering into this Agreement relying solely on the facts and terms set forth in this Agreement, the Business Plan, and any additional documents given to the Subscriber by the Company. (d) Offer Made Privately.The Company’s offer of the Securities was privately communicated to Subscriber by the Company, or its agents. At no time has Subscriber received information concerning this Offering or the Company from any newspaper, magazine, television or radio broadcast, leaflet or other advertisement, public promotional meeting, a third party unrelated to the Company or any other form of general advertising or general solicitation. (e) Subscriber Able to Bear Risks.Subscriber is able to bear the economic risks associated with this investment, including the likelihood that this investment will not generate current income or distributions even if the Company is successful, and the possibility that some or all of the amount invested will be lost if the Company is not successful. (f) Accredited Investor. The Subscriber is an “accredited investor,” as that term is defined in Rule 501 of Regulation D under the Securities Act, as specifically indicated in the Accredited Investor Questionnaire included as Appendix A to the Subscription Booklet. 2 (g) Subscriber Will Not Assign the Securities. The Subscriber will not assign his, her or its interest in the Securities or any beneficial interest therein, in whole or in part, to any other person. (h) Limitations On Disposition. The Subscriber understands the effect of the limitations on disposition that apply to the Securities, including limitations preventing the Securities from being disposed of except pursuant to an exemption from registration under the Securities Act. (i) Representations of Entity Subscribers.If Subscriber is an entity, then: (1) Subscriber has or will have substantial business activities or investments other than its investment in the Company and was not specifically formed for the purpose of purchasing the Securities; (2)Under Subscriber’s governing documents and in practice, Subscriber’s investment decisions are based on the investment objectives of Subscriber and its owners generally, not on the particular investment objectives of any one or more of its owners; and (3)Under Subscriber’s governing documents and in practice, the participation of each owner of Subscriber in each investment made by Subscriber is based on the owner’s ownership percentages or on some other allocation provision that (a) does not result in varying levels of participation among owners based on the nature, amount or other characteristics of a particular investment; and (b) cannot be varied for particular investments made by Subscriber as a result of any election or other decision by any such owner in connection with a particular investment, any exercise of judgment or discretion made by Subscriber’s investment decision maker(s) in connection with a particular investment, or any other reason. (j) Authority. Subscriber is duly authorized to enter into this Subscription Agreement, and the person signing this Subscription Agreement on behalf of Subscriber is authorized to do so, under all applicable governing documents, e.g., partnership agreement, trust instrument, pension plan, certificate of incorporation, bylaws, or operating agreement. The execution and delivery of this Agreement by the Subscriber, and performance of its obligations hereunder, will not conflict with any law applicable to the Subscriber or in the material breach of any agreement to which the Subscriber or any of its assets is subject. Each individual who may participate in Subscriber’s investment decision is over twenty-one years of age or the age of majority in such individual’s state of residence. This Subscription Agreement constitutes a legal, valid and binding agreement of Subscriber enforceable against Subscriber in accordance with its terms. (k) State Residency.The undersigned’s principal residence (if subscriber is an individual)or principal business address, as applicable, is in the State set forth in Part I of the Confidential Investor Questionnaire included in Appendix A to the Subscription Booklet, and the undersigned has no present intention to move such residence or principal business address, as applicable, from such State. (l) Taxpayer Identification Number, No Backup Withholding; Not a Foreign Entity. Under penalty of perjury, Subscriber certifies that the taxpayer identification number being supplied herewith by Subscriber is Subscriber’s correct taxpayer identification number and that Subscriber is not subject to backup withholding under Section 3406(a)(1)(c) of the Internal Revenue Code. If Subscriber is an entity, then (1) Subscriber is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those terms are defined in the Internal Revenue Code and Regulations thereunder; and (2) if Subscriber hereafter becomes such a foreign entity, Subscriber shall notify the Company within 60 days thereafter. (m) Miscellaneous. The Subscriber understands that no federal, state, local or foreign agency has passed upon the Securities or made any finding or determination as to the fairness of an investment in the Securities and that the Subscriber is not entitled to cancel, terminate or revoke this subscription. 3 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. As of the date hereof, the Company represents and warrants to and agrees with Subscriber as follows with the understanding that the Subscriber will rely upon them in determining whether to invest in the Securities: (a) Due Incorporation. The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and has the requisite corporate power to own its properties and to carry on its business The Company is duly qualified as a foreign corporation to do business and is in good standing in each jurisdiction where the nature of the business conducted or property owned by it makes such qualification necessary, other than those jurisdictions in which the failure to so qualify would not have a Material Adverse Effect. For purpose of this Agreement, a "Material Adverse Effect" shall mean a material adverse effect on the financial condition, results of operations, properties or business of the Company. (b) Authority. The Company has the full right, power and authority to execute, deliver this Agreement, the Note and the Security Agreement and to perform its obligations under this Agreement, the Note and the Security Agreement. (c) Due Execution and Delivery; Enforceability. This Agreement, the Note, the Security Agreement and any other agreements delivered together with this Agreement or in connection herewith (collectively "Transaction Documents") have been duly authorized, executed and delivered by the Company and are legal, valid and binding agreements of the Company, enforceable against the Company in accordance with their respective terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors' rights generally and to general principles of equity regardless of whether enforcement is sought in a court of law or equity). The Company has full corporate power and authority necessary to enter into and deliver the Transaction Documents and to perform its obligations thereunder. (d) Outstanding Securities. The authorized capital stock of the Company consists of 15,000,000 shares of Common Stock, of which 3,404,520 shares were issued and outstanding and 5,000,000 shares of preferred stock, of which none are issued and outstanding, each prior to the commencement of the Offering. All of the issued and outstanding shares of Common Stock have been duly and validly authorized and issued, are fully paid and non-assessable (with no personal liability attaching to the holders thereof or to the Company) and are free from preemptive rights or rights of first refusal held by any person.Prior to commencment of the Offering the Company had no warrants or options outstanding. (e) Consents. Other than the consent from the Company’s Board of Directors, no other consent, approval, authorization, filing with or notice to any person, entity or public authority, or order of any court, governmental agency or body or arbitrator having jurisdiction over the Company, or the Company's stockholders is required for the execution by the Company of the Transaction Documents and compliance and performance by the Company of its obligations under the Transaction Documents, including, without limitation, the issuance and sale of the Securities, except for filings required by Federal or state securities laws, which filings have been or will be made by the Company on a timely basis. (f) No Violation or Conflict. Assuming the representations and warranties of the Subscriber in Section 3 are true and correct, neither the issuance and sale of the Securities nor the performance of the Company's obligations under this Agreement and all other agreements entered into by the Company relating thereto by the Company will: (i) violate, conflict with, result in a breach of, or constitute a default (or an event which with the giving of notice or the lapse of time or both would be reasonably likely to constitute a default in any material respect) under (A) the articles of incorporation or bylaws of the Company, each as amended as of the date hereof, (B) to the Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation or determination applicable to the Company of any court, governmental agency or body, or arbitrator having jurisdiction over the Company or over the properties or assets of the Company, or (C) the terms of any bond, debenture, note or any other evidence of indebtedness, or any agreement, stock option or other similar plan, indenture, lease, mortgage, deed of trust or other instrument to which the Company is a party, or by which the Company is bound, or to which any of the properties of the Company is subject, except the violation, conflict, breach, or default of which would not have a Material Adverse Effect; or 4 (ii) result in the creation or imposition of any lien, charge or encumbrance upon the Securities or any of the assets of the Company. (g) The Securities. The Securities upon issuance: (i) will be free and clear of any security interests, liens, claims or other encumbrances, subject to restrictions upon transfer under the Securities Act and any applicable state securities laws; (ii) have been duly and validly authorized and duly and validly issued, and upon payment of the purchase price specified in this Agreement the Shares will be fully paid and non-assessable (with no personal liability attaching to the holders thereof or to the Company) and are free from preemptive rights or rights of first refusal held by any person; provided Subscriber's representations herein are true and accurate and Subscribers take no actions or fail to take any actions required for their purchase of the Securities to be in compliance with all applicable laws and regulations; and (iii) will have been issued in reliance upon an exemption from the registration requirements of and will not result in a violation of Section 5 under the Securites Act. (h) Litigation. There is no pending or, to the best knowledge of the Company, threatened action, suit, proceeding or investigation before any court, governmental agency or body, or arbitrator having jurisdiction over the Company that would affect the execution by the Company or the performance by the Company of its obligations under the Transaction Documents. There is no pending or, to the knowledge of the Company, or threatened action, suit, proceeding or investigation before any court, governmental agency or body, or arbitrator having jurisdiction over the Company, which litigation if adversely determined would have a Material Adverse Effect. (i) No Undisclosed Liabilities. The Company does not have any liabilities of any kind or nature, whether accrued or contingent, matured or unmatured, known or unknown, which are material, individually or in the aggregate, which are not disclosed in the reported financial statements, other than those incurred in the ordinary course of the Company's businesses since the date thereof, and which, individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. (j) Defaults. The Company is not in violation of its articles of incorporation or bylaws. The Company is not in default under or in violation of any note, loan agreement, security agreement, mortgage, contract, franchise agreement, distribution agreement, lease, alliance agreement, joint venture agreement, other agreement, license, permit, consent, approval or instrument to which it is a party, and no event has occurred which, with or without the lapse of time or giving of notice, or both, would constitute such default thereof by the Company or would cause acceleration of any obligation of the Company or would adversely affect the business, operations, or financial condition of the Company, except where such default or event, whether with or without the lapse of time or giving of notice, or both, has not and will not have a Material Adverse Effect.To the best of the knowledge of the Company, no party to any note, loan agreement, security agreement, mortgage, contract, franchise agreement, distribution agreement, lease, alliance agreement, joint venture agreement, other agreement, license, permit, consent, approval or instrument with or given to the Company is in default thereunder and no event has occurred with respect to such party, which, with or without the lapse of time or giving of notice, or both, would constitute a default by such party or would cause acceleration of any obligations of such party.The Company is (i) not subject to nor in default with respect to any order of any court, arbitrator or governmental body or subject to or party to any order of any court or governmental authority arising out of any action, suit or proceeding under any statute or other law respecting antitrust, monopoly, restraint of trade, unfair competition or similar matters, or (ii) to the Company's knowledge not in violation of any statute, rule or regulation of any governmental authority which violation would have a Material Adverse Effect. There are no material (i.e. involving an asserted liability in excess of twenty-five thousand dollars ($25,000)) claims, actions, suits, proceedings or labor disputes, inquiries or investigations (whether or not purportedly on behalf of the Company), pending or, to the best of the Company's knowledge, threatened, against the Company, at law or in equity or by or before any Federal, state, county, municipal or other governmental department, board, bureau, agency or instrumentality, domestic or foreign, whether legal or administrative or in arbitration or mediation, nor is there any basis for any such action or proceeding.Neither the Company, nor any of its assets are subject to, nor is the Company in default with respect to, any order, writ, injunction, judgment or decree that could adversely affect the financial condition, business, assets or prospects of the Company. 5 (k) Compliance with Laws. The Company is in compliance with all laws, rules and regulations of all Federal, state, local and foreign government agencies having jurisdiction over the Company or affecting the business, assets or properties of the Company, except where the failure to comply has not and will not have a Material Adverse Effect.The Company possesses all licenses, permits, consents, approvals and agreements (collectively, “Licenses”) which are required to be issued by any and all applicable Federal, state, local or foreign authorities necessary for the operation of its business and/or in connection with its assets or properties, except where the failure to possess such Licenses has not and will not have a Material Adverse Effect. (l) Accounts Receivable. The accounts receivable of the Company, if any, represent receivables generated from the sale of goods and services in the ordinary course of business.The Company knows of no material disputes concerning accounts receivable of the Company. (m) Accounts Payable. The accounts payable of the Company represent bona fide payables to third parties incurred in the ordinary course of business and represent bona fide debts for services and/or goods provided to the Company. (n) Labor Agreements and Employee Relations. The Company is not a party to a labor agreement with respect to any of its employees with any labor organization, union, group or association and there are no employee unions (nor any similar labor or employee organizations).There is no labor strike or labor stoppage or slowdown pending, or, to the knowledge of the Company, threatened against the Company, nor has the Company experienced since inception any work stoppage or other labor difficulty.The Company is in compliance with all applicable laws, rules and regulations regarding employment practices, employee documentation, terms or conditions of employment and wage and hours and the Company is not engaged in any unfair labor practices, except where the failure to comply has not and will not have a Material Adverse Effect.There are no unfair labor practice charges or complaints against the Company pending before the National Labor Relations Board or any other governmental agency. (o) Taxes. The Company has timely filed or will timely file with the appropriate taxing authorities all returns in respect of taxes required to be filed through the date hereof and has timely paid or will timely pay all taxes that it is required to pay or has established an adequate reserve therefore.There are no pending or, to the knowledge of the Company, threatened audits, investigations or claims for or relating to any liability of the Company in respect of taxes. (p) Intellectual Property Rights. The Company has the right to conduct its business in the manner in which its business has been heretofore conducted.To the knowledge of the Company, the conduct of such businesses by the Company does not violate or infringe upon the patent, copyright, trade secret or other proprietary rights of any third party, and the Company has not received any notice of any claim of any such violation or infringement. (q) Use of Proceeds. The proceeds from sale of the Securities to Subscriber will be used by the Company for general working capital purposes. (r) Not an Integrated Offering. Neither the Company, nor any person acting on its behalf, has knowingly, either directly or indirectly made any offers or sales of any security or solicited any offers to buy any security under circumstances that would cause the offer of the Securities pursuant to this Agreement to be integrated with prior offerings by the Company for purposes of the Securities Act which would impair the exemptions relied upon in for the offer and sale of the Securities to Subscriber or the Company's ability to timely comply with its obligations hereunder, nor will the Company take any action or steps that would knowingly cause the offer or issuance of the Securities to be integrated with other offerings which would impair the exemptions relied upon for the offer and sale of the Securities to Subscriber or the Company's ability to timely comply with its obligations hereunder. The Company will not knowingly conduct any offering other than the transactions contemplated hereby that will be integrated with the offer or issuance of the Securities, which would impair the exemptions relied upon for the offer and sale of the Securities to Subscriber or the Company's ability to timely comply with its obligations hereunder. (s) No General Solicitation. Neither the Company, nor to its knowledge, any person acting on its or their behalf, has engaged in any form of general solicitation or general advertising (within the meaning of Regulation D under the Securities Act) in connection with the offer or sale of the Securities. 6 5.RESTRICTED SECURITIES. The undersigned understands and acknowledges that the Securities have not been registered under the Securities Act or the securities laws of any state or other jurisdiction, that the transfer of the Shares is restricted under those laws, and constitute “restricted securities,” as that term is defined in Rule 144 under the Securities Act.Subscriber also understands and acknowledges that he, she or it may be required to hold the Securities indefinitely, that there is no market for the securities of the Company, and there can be no assurance that there ever will be a market for the securities of the Company. Consequently, the undersigned may not transfer, sell or otherwise dispose of the Securities, unless those shares have been registered for resale under the Securities Act or an exemption from the registration requirements of the Securities Act is available for such transfer, sale or disposition, such as Rule 144. 6.TRANSFER RESTRICTIONS. Subscriber agrees that (1) Subscriber will not attempt to transfer the Securities in violation of the transfer restrictions under federal and state securities laws; (2) the Company may note these transfer restrictions in its records and refuse to recognize any transfer which violates these transfer restrictions, or any proposed transfer for which the Company has not received an acceptable opinion of counsel stating that the proposed transfer will not violate these transfer restrictions; and (3) one or more legends required under federal and/or applicable state securities laws and regulations may be imprinted on the certificates evidencing the Securities. One of such legends shall read substantially as follows: [NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE] HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT. 7.Intentionally Left Blank 8.Intentionally Left Blank 9.INDEMNIFICATION. (a)Subscriber agrees to indemnify and hold harmless the Company and its affiliates, directors, members, partners, shareholders, officers, directors, employees and agents and attorneys, from and against any and all loss, liability, claims, damage, and expense (including any expense reasonably incurred in investigating, preparing or defending against any litigation commenced or threatened or any claim whatsoever) which may result, directly or indirectly, from an inaccuracy in or breach of any representation, warranty, covenant or agreement set forth in this Subscription Agreement or contained in the Questionnaire or in any other document furnished by the Subscriber to the Company in connection with this transaction. (b) The Company agrees to indemnify and hold harmless the Subscriber and his or its affiliates, directors, members, partners, shareholders, officers, directors, employees and agents and attorneys, from and against any and all loss, liability, claims, damage, and expense (including any expense reasonably incurred in investigating, preparing or defending against any litigation commenced or threatened or any claim whatsoever) which may result, directly or indirectly, from an inaccuracy in or breach of any representation, warranty, covenant or agreement set forth in this Subscription Agreement, the Business Plan or in any other document furnished by the Company to the Subscriber in connection with this transaction. 7 10. AGREEMENT BINDING ON SUBSCRIBER’S SUCCESSORS. The representations, warranties and agreements in this Subscription Agreement shall be binding on Subscriber’s successors, assigns, heirs and legal representatives and shall inure to the benefit of the respective successors and assigns of the Company. 11.REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE USA PATRIOT ACT (a) The Subscriber understands and agrees that the Company prohibits the investment of funds by any persons or entities that are acting, directly or indirectly, (i) in contravention of any U.S. or international laws and regulations, including anti-money laundering regulations or conventions, (ii) on behalf of terrorists or terrorist organizations, including those persons or entities that are included on the List of Specially Designated Nationals and Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign Assets Control ("OFAC"), as such list may be amended from time to time, (iii) for a senior foreign political figure, any member of a senior foreign political figure’s immediate family or any close associate of a senior foreign political figure, unless the Company, after being specifically notified by the Subscriber in writing that it is such a person, conducts further due diligence, and determines that such investment shall be permitted, or (iv) for a foreign shell bank (such persons or entities in (i) - (iv) are collectively referred to as "Prohibited Persons"). (b) The Subscriber represents, warrants and covenants that: (i) it is not, nor is any person or entity controlling, controlled by or under common control with the Subscriber, a Prohibited Person, and (ii) to the extent the Subscriber has any beneficial owners, (a) it has carried out thorough due diligence to establish the identities of such beneficial owners, (b) based on such due diligence, the Subscriber reasonably believes that no such beneficial owners are Prohibited Persons, (c) it holds the evidence of such identities and status and will maintain all such evidence for at least five years from the date of the Subscriber's complete withdrawal from the Company, and (d) it will make available such information and any additional information that the Company may require upon request. (c) If any of the foregoing representations, warranties or covenants ceases to be true or if the Company no longer reasonably believes that it has satisfactory evidence as to their truth, notwithstanding any other agreement to the contrary, the Company may be obligated to freeze the Subscriber's investment, either by prohibiting additional investments, declining or suspending any withdrawal requests and/or segregating the assets constituting the investment in accordance with applicable regulations, or the Subscriber's investment may immediately be involuntarily withdrawn by the Company, and the Company may also be required to report such action and to disclose the Subscriber's identity to OFAC or other authority. In the event that the Company is required to take any of the foregoing actions, the Subscriber understands and agrees that it shall have no claim against the Company, orits affiliates, directors, members, partners, shareholders, officers, employees and agents for any form of damages as a result of any of the aforementioned actions. 12. GOVERNING LAW AND CONSENT TO JURISDICTION. This Agreement shall be governed by the laws of the State of New York applicable to contracts made and to be wholly performed therein. Each of the Company and the Subscriber hereby agrees and consents to be subject to the exclusive jurisdiction of the United States District Court for the Eastern District or the Southern District of New York or the state courts of Kings County or New York County, New York as to any dispute, claim, or litigation arising out of or relating in any way to this Agreement or the transaction at issue in this Agreement, and hereby irrevocably waives, to the fullest extent permitted by law, (a) any objection that Subscriber may now or hereafter have to laying venue of any suit, action or proceeding brought in such court, (b) any claim that any suit, action or proceeding brought in such court has been brought in an inconvenient forum, and (c) any defense that it may now or hereafter have based on lack of personal jurisdiction in such forum. 13. SURVIVAL. (a) The Subscriber hereby warrants that any representation made by it or on its behalf hereunder will be true at any time it makes an additional capital contribution to the Company, and the act of making an additional contribution will be evidence of its reaffirmation of the representations made herein. (b) The Subscriber warrants that the representations made by him or her or on its behalf in this Subscription Agreement and the information provided in the Questionnaire will remain true for so long as the Subscriber is a security holder of the Company and covenants (i) to inform the Company if any of them becomes untrue while the Subscriber is a security holder of the Company and (ii) to ensure that this Section 13 is binding upon the Subscriber’s successors and assigns. 8 IN WITNESS WHEREOF, the undersigned has signed this Subscription Agreement. FOR INDIVIDUALS Name(s) (Please Print) Joint Subscriber, if any Signature(s) Joint Subscriber, if any Dated: 2012 Amount of Investment: $ Number of Units Purchased: Name(s) in which Shares and Warrants are to be registered: ADDRESS FOR ALL NOTICES TO INVESTOR: Social Security Number of Investor: Telephone Number for Investor: E-mail address for Investor: Facsimile Number for Investor: ACCEPTED: ONTARGET By:Howard Kaplan Its:Chief Executive Officer Dated:, 2012 9 IN WITNESS WHEREOF, this Subscription Agreement has been signed on behalf of the entity named below by a duly authorized signatory. FOR CORPORATIONS, PARTNERSHIPS, TRUSTS AND OTHER ENTITIES Name of Entity (Please Print) By: Signature) Name and Title (Please Print) Dated: 2012 Amount of Investment: $ Number of Units Purchased: ADDRESS FOR ALL NOTICES TO INVESTOR: Taxpayer ID Number of Investor: Telephone Number for Investor: E-mail address of Investor: Facsimile Number for Investor: ACCEPTED: ONTARGET By:Howard Kaplan Its:Chief Executive Officer Dated:, 2012 10 APPENDIX A ONTARGET ACCREDITED INVESTOR QUESTIONNAIRE I. SUBSCRIBER INFORMATION Full Name of Subscriber(s) (or custodian): QUESTIONS TO DETERMINE ACCREDITED INVESTOR STATUS Each Subscriber must be an "Accredited Investor" within the meaning of the U.S. Securities Act of 1933, as amended (the “Securities Act"). Please check all boxes below that describe Subscriber. If Subscriber is a custodian acting for one or more minors, responses below should apply to each minor, not to the custodian. [] INDIVIDUAL WITH $1 MILLION NET WORTH. A natural person whose individual net worth (excluding primary residence), or joint net worth (excluding primary residence) with his or her spouse, exceeds $1,000,000. [] INDIVIDUAL WITH $200,natural person (not an entity) who had an individual income in excess of $200,000 in each of preceding two years and has a reasonable expectation of reaching same income level in current year. [] INDIVIDUAL WITH $300,natural person (not an entity) who had joint income with his or her spouse in excess of $300,000 in each of preceding two years and has a reasonable expectation of reaching same income level in current year. [] CORPORATIONS OR PARTNERSHIPS. A corporation, partnership, or similar entity that has at least $5 million of assets and was not formed for the specific purpose of acquiring the securities of the Company. [] REVOCABLE TRUST. A trust not formed for the specific purpose of acquiring securities of the Company, that is revocable by its grantors and each of whose grantors is a natural person whose individual net worth, or joint net worth with his or her spouse, exceeds $1 million. [] REVOCABLE TRUST. A trust with total assets in excess of $5,000,000 not formed for the specific purpose of acquiring securities of the Company, whose purchase of the securities of the Company is directed by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D. 11 [] IRA OR SIMILAR BENEFIT PLAN. An IRA, Keogh or similar benefit plan that covers only a non-employee natural person whose individual net worth, or joint net worth with his or her spouse, exceeds $1 million. [] PARTICIPANT-DIRECTED EMPLOYEE BENEFIT PLAN ACCOUNT. A participant-directed employee benefit plan (e.g., many 401(k) plans), investing at the direction of and for the account of a participant whose individual net worth (excluding primary residence), or joint net worth (excluding primary residence) with his or her spouse, exceeds $1 million. [] OTHER ERISA PLAN. An employee benefit plan within the meaning of Title I of the Employee Retirement Income Security Act of 1974, as amended (" ERISA") other than a participant-directed plan (i) with total assets of at least $5 million or (ii) for which investment decisions (including the decision to purchase securities of the Company) are made by a bank, registered investment adviser, savings and loan association, or insurance company. [] GOVERNMENT BENEFIT PLAN. A plan established and maintained by a state, its political subdivisions (e.g., municipalities), or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees, with total assets of at least $5 million. [] IRREVOCABLE TRUST. A trust (other than an ERISA employee benefit plan) that (i) is not revocable by its grantor(s), (ii) has at least $5 million of assets, (iii) was not formed for the specific purpose of acquiring securities of the Company, and (iv) is directed by a person who has such knowledge and experience in financial and business matters that such person is capable of evaluating the merits and risks of an investment in the Company. [] NON-PROFIT ENTITY. An organization described in Section 501©(3) of the Internal Revenue Code, as amended, with total assets in excess of $5 million (including endowment, annuity and life income funds), as shown by the organization’s most recent audited financial statements, that was not formed for the specific purpose of making an investment in the Company. OTHER INSTITUTIONAL INVESTOR (check one). [] A bank, as defined in Section 3(a)(2) of the Securities Act (whether acting for its own account or in a fiduciary capacity); [] a savings and loan association or similar institution, as defined in Section 3(a)(5)(A) of theSecurities Act (whether acting for its own account or in a fiduciary capacity); [] a broker-dealer registered under the Exchange Act; [] an insurance company, as defined in Section 2(13) of the Securities Act; [] an investment company registered under the Investment Company Act; [] a “business development company”, as defined in Section 2(a)(48) of theInvestment Company Act; [] a small business investment company licensed under Section 301© or (d) of the Small Business Investment Act of 1958, as amended, or [] a “private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as amended. 12 [] ENTITY OWNED ENTIRELY BY ACCREDITED INVESTORS. A corporation, partnership, or similar entity each of whose equity owners is either a natural person whose individual net worth (excluding primary residence), or joint net worth (excluding primary residence) with his or her spouse, exceeds $1,000,000 or an entity each of whose equity owners meets this test. Evidence that equity owners are accredited must be provided supplementally. Individual: Name(s) (Please Print) Joint Subscriber, if any Signature(s)
